Case 16-34155-89]13 Doc 52 Filed 12/05/18 Entered 12/05/18 14:17:29 Page 1 of 8

DAV|D 8 KONM_ AND ASSOC|ATES
610 UPTOWN BOU£.EVARD SUITE 2000
CEDAR HlLL, TX 75404

il‘\! THE UN|TED STATES BANKRUPTCY COURT
FOR THE NORTHERN D!STR{C?` OF TEXAS
DAL!_AS DW|S!ON

m RE: case No,- 16~34155-5~;@.1-13

Eowmo AoR:AN PEREP.: (ssw: xxx-xx~a¢¢s) ` _

BARBARA ooNzALEz PEREZ (ssN= xxx~xxnzae} He“""g Ba*e‘ "’ 1 7' 2019
Debtors_

Debtors' Mo`difica'tion of Plan after Co_nfirmation_
Dale: 12/4/2018

To the Honorable Bankruptcy Judge:

Pursuant to 11 LJ.S.C. Sect:'on ?329. ih'e Det)tors request the foi!owing N|odificatior_z of Deb_t'o_ra’ Gonf”armed Plan heroin:

Trustee’s Histo§y of Case

flare Fiied; Gctobor 26, 2016 Totai Paymehts Reoeived to Date: $`36,994.0'0
Date of 341: December 08. 2916 ?'otoi Payme'ots to be Cu_rrent; $39,550.00
Dale Confirmed: danoary.iio, 2017 Tofaf Amount Deiinquenf: $2,556.00

To Be C_urrent- Cafculated Through: NOV€mb€F 25. 2018

Modification of`IJebtor Pavments to T`rustee
¢ Change monthiy payment amount from $1,58_2.00 per month to $1,-582.£30 X 1;` “F,B?'S.OO X 11; and!or
1 The above change(s) Wilf result in a new "BASE AMOUNT" of $5}“’,0_34.00 (fofa| due €o Trusiee under Plan, if afl
payments timer made‘). AND
- Payments to !he Trustee in ihe amount of $1,582_00 wi§l resume on or before 12/'25/2018,

Modification of Trustee Pagments to Creditors

* No Changes,

Debtor Attomey Fees

Debt_or‘s attorney shah be allowed an additional fee for this Modi¥ication fn the totai amount of $400.£}0 of which $0.001`5
to be paid direct and $400‘00 is to be paid by the Trostee.

Reason for Modifi¢ation
This modification is requested for the foiiowing reason`{s):
» To cure arrears to the Tro'steo.

 

CaSe 16-34155-ng13 DOC 52 Filed 12/05/18 Entei’ed 12/05/18 14217:29

Page 2 of 8

Debtors‘ Modiflcation of P|an after Confirmation, Page 2

Case # 16-34155-$9.|»13

EDWAR§J ABRIAN & BARBARA GONZALEZ PERE?_‘

¢ Must remain 109% Plan.

Conditions

--_...____..___._._,

This modification will be approved with the following condition (s):

~ Wage Directive must be submitted on or before 01/17/2019.

~ if paymeni is increasing the dobior(
Di_rective takes effect

_.»

/

f

'"""`“““`l S` '
M, Re'spec)‘u ub

s) will be responsible for making the increased podion until the amended Wage

   

 

Elyl ~»W_ ‘: - .
DAVID 8 HM AND SOC_)EATES
Nam'e: `/’i\)`i() \l-c>'~_.§i i:.;

 

Staie Bar Number: i "T"S C~"l q vi C/

Case 16-34155-89]13 DOC 52 Filed 12/05/18 Entered 12/05/18 14:17:29 Page 3 of 8

Debtore' Moditieatton et Plan after Cenfirmatioa, Pege 3
Case # ’¥6~34‘! 55-SGJ-13
EDWARD ADR¥AN & BARBARA GONZALEZ. PEREZ

Debtors‘ l'iilodlftcation et l»`-"¥art after Confirmation

Notioe ie hereby given'ttiat pursuant id ii U.S,C. Sectien 3329, the attached Debtore' identification of Pian Alter
Contirmation dated 12/4!20"1'8. will be approved by the Court Without hearing1 ea the Debtors‘ Modifted Chapter 13 Plan
unless a party in interest flies a written "Ohjection to.lt!lodification“ WlTHIN 'F"WENTY FOUR (24) DAVS OF SERVICE
(lW\lLlNG) HEREOF, provided the l\llodit"ied plan le recommended by the Standing Chapter t3 Truatee and the Debtor
has made any subsequent payments under the Moditied_ Plen.

TO BE CONS_|DERED, AN "OBJ_EGT|ON TO MODIF}CAT!ON" MUST BE MADE EN WRlT|NG, F§LED WlTH THE COURT,
AND A COPY SERVED ON ”J'HE FOLLOW|NG PARTEES NO LATER THAN 24 DAYS AFTER SERVICE OF TH|S
MOD!F!CAT|ON,

gamma eowAa_e metals eeREz s. emmett cemsz PERE?.. . 1419 wiNoMlLL LANE, mesquite Tx roles
Arwmey= name s i<ostM mo Aaseemree, 610 uptown sometimes sule zooa, oEoAR itu_t_, tx 731 04

came avenue oFt-"icE, us emanuech couRT‘ 1400 commsace, sr.. me FLeoR, oALLAs, rizan 15202
"rru_stee; TRusr¢-:E'S ot=FrcE, 125 t-:. dean measures FREEWAY, spite mind lavine name reese

Notice of Court Hearing and Trustee‘s Pre-Hearing Cenference
On §i'l 71201 9, which is at least twenty four {243 days from the date of service hereoa, a Pre-Hearing Conference With the
Standlng Cliapte'tr 13 Truetee, on the attached “ Debtore‘ Moc`_lific_ati'on of Ptan after Corzfirmatton" witl be at 8:30 o ’clock
a.m. at:

105'Decl<er CourL Suit_e 120, tat Floer, irving, TX 7.’5062

Any objections to the proposed Mp_cliiic`ation riot resoivect or defaulted at the Tr_ust'ee‘e Pre-Hearing Co_nference will be
heard by the Court at 2:00 Pl\it on 01!175‘2019 ats

1100 Comm'erce Street, Fourteenth Ftoor, Daltas, Texas

YOU {)O NOT HAVE TG ATTEND Tt"_iE TRUSTEE’S PRE~HEARlNG CONFERENCE OR COURT HE_AR}NG UNLESS
YOU OBJEC`E` TO Tl-EE MGD!F!CAT|ON.

Certificate of Se'rv_ice

 

t hereby certify that a true eopy_. of the foregoing '*Netice pt t-learieg on Debtors' identification of Ptan Atter Confirmation" and
"Notic'e of Court Hearing and Trustee’s Pre»l~|earing Conference" thereon Wittt a copy or the " Det)tore‘ Modiflcation at Pian Atter
Conhrmatitm" attached bee been served by me on or b§§ore»»’r?i"‘z’it?z'ti"i"&»,~-»og;;_ the p ` 'lt'.§ a on attached matrix by Unit_ert
Stetee Firet Ciase l’vlait or via eieetronio mai, " "`

    
 
 
    

'-N._.

By: W ,/M
DAVID 5 TSHM AN ' SOC|ATES
Name: """‘nii 1“> §O“)">f Q

State Bar N`umber; i"~l""§§c';i"i"”i‘:t(“/

Case 16-34155-89]13 DOC 52 Filed 12/05/18 Entered 12/05/18 14:17:29 Page 4 of 8

Label Matrix for local noticing
0539-3

Case 16-34£55~sgj13

Northern District of Texas
Ballas

Wed Dec 5 14:12:14 CST 2010

Synchrony Bank

c/o PRA Receivablea Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

AFNI, Inc.
1310 Martin Luther King Dr.
Bloomington, IL 61701-1465

AE&T Services, Inc.

James Grudus, Esq.

Gne AT&T Way, Room 30210
Bedminster, NJ 07921-2693

Asset Acceptance
P 0 Box 2036
Warren, MI 48090-2036

Baylor Centralized
2001 Bryan St., Ste. 2600
Dallas, TX 75201-3055

Capital One
P.O. Box 05619
Richmond, VA 23285»5619

Collection Bureau Hudson Valley
155 N. Plank Road
Newburgh, NY 12550~1748

Credence Resource Managoment, LLC
17000 Dallas Parkway, Ste. 204
Ballas, TX 75248-1940

Credit Coilection Se:vice
Two Wells Avenue
Newton, HA 02459-3246

Dallas County

Linebarger Goggan Blai: & Sampson, LLP

c/o Sherrel K Knighton
2777 N. Stemmons Frwy Ste 1000
Dallas, TX 75207-2328

1100 Commerce Street
Rpom 1254
Dallas, TX 15242-1305

AT&T
P.O. Box 5014
Carol Stream, IL. 50197-5014

Amcol Systems
P.O. Box 21625
Columbia, SC 29221-1625

Attorney General

Collection DivisionlBK Section
P.O. Box 12540

husbin, TX 70711-2548

Baylor Family Medical at Mesquite
1575 I 30
Mesquite, TX 75150-6905

Capital Gne
PO Box 60599
City of Industry, CA 91716-0599

Collection Bureau Hudson Vallay
P.O. Box 831
Newburgh, NY 12551-0831

Credit America
101 Grovers Mill Road, Suite 303
Lawrenceville, NJ 08648-4706

Credit Colleotion Services
725 Canton Street
Norwoodr MA. 02062-2679

RUSHMORE LOAN MANAGEMENT SERVICES LLC
PO Box 55004
Irvine, CA 92619-5004

AFNI
PO Box 309?
Bloomington, IL 61702»3097

mr liability 11 LLc

met smuch INc.

men A. cAvAcNARo LEAD PARALEGAL
otis rim WAY, sums mut
BEDMINSTEP., NJ. 07921-2693

American Credit Bureau
P.O. Box 4545
Boynton Beach, FL 33424-4545

BTDI JV LLP
P.G. Box 102107
Atlanta, GA 30368~2107

Baylor Medical Center at Garland
2300 Marie Curie Dr.
Garland, TX 75042-5706

Chris Turner, D.C.
2135 Ridge Rd., Ste. 102
Rockwall, TX 75087~5171

{p)TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
REVENUE ACCOUNTING DIV - BANKRUPTCY SECTION
PO BOX 13523

AUSTIN TX 78711~3528

Credit Collection Servioe
P.O. Box 55126
Boston, MA 02205-5126

Credit One Bank
P.O. Box 98873
Las Vegas, NV 09193~0873

Case 16-34155-89]13 DOC 52 Filed 12/05/18 Entered 12/05/18 14:17:29 Page 5 of 8

Credit System International, Inc.
1277 Country Club Ln.
Fort Horth, Texas 76112-2304

Dental Works, Inc.
715 W. Wheatland Rd.
Duncanville, TX 75116-4520

Direct Enerqy
12 Greeway Plaza, Suite 250
Houston, TX 77046-1211

Enhanced Recovery Corp.
8014 Bayberry
Jaokaonville, Florida 32256-7412

(p}FIRST NATIGNAL COLLECTION BGREAU
50 W LIBERTY ST

STE 250

RENO NV 89501-1973

GFC Financial Solutions, Inc.
P.O. Box 4865
Beaverton, OR 97076-4865

Health Toxas Provider Network
PO Box 044128
Ballas, TX 75284-4128

Imaging Mesquite
1425 Gross Road, Suite 130
Mesquite, TX 75149-1362

Innovative Emerqency Physicians
P.O. Box 2158
Edmond, OK 73083-2168

Kansas Counselors, Inc.
Dept. 1759, P.O. Box 4115
Concord, CA 94524-4115

Credit System International, Inc.

PO Box 1088
Arlington, Texas 76004-1080

Bental Works, Inc.
P.O. Box 643005
Cincinnati, 00 452&4-3005

Direct Enerqy
P.O. Box 560300
Dallas, TX 75266-0300

Enhanced Recovery Corp.
P.O. Box 57547
Jacksonville, FL 32241-7547

First Premier Bank
601 S. Minnesota Ave.
Sioux Falls, SD 57104-4868

Gideon Receivables Management
P.O. Box 916
Edmond, OK. 73003-0916

IC Systems
444 Highway, 96 East
St. Paul, MN 55127~2557

Innovative Emergency Physicians
9 Harbour Town Court
Frisco, TX 75034-6819

Internal Revenue Service
Special Procedures - Insolvency
P.O. Box 7346

Philadelphia, PA 19101-7346

Kansas Counselora, Inc.
P.O. Box 14765
Shawnee Mission, KS 66285~4765

Dallas Fostal Credit Union
13651 Montfort
Dallas, TX 75240-4500

Dentalworks Network Provider Associates
Creek Crossing Dental Care

P.O. Box 31583

Independence, OH 44131-0583

EOS, CCA
700 Longwater Dr.
Norwell, HA 02061-1624

Escallate Ino
5200 Stoneham RD Suite 200
Canton, OH 44720-1584

First Premier Bank
P.O. Box 2200
Vacaville,CA 95596-8200

Health Texas Provider Network
P.O. Box 842001
Dallas, TX 75204~2001

IC Systems
P.O. Box 64794
St. Paul, MN 55164-0794

Innovative Emergency Physicians
Dept. 960390
0klahoma Cityr OK 73196-0390

[p)JEFFERSON CAFITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7989

Kinum, Inc.
2133 Upton Drive, Suite 126-129
Virginia Beach, VA 23454-1193

 

 

Case 16-34155-89]13 DOC 52 Filed 12/05/18 Entered 12/05/18 14:17:29 Page 6 of 8

Law Office of David S Kohm & Asaociates
1414 W Randol Mill Rd

Ste 210

Arlinqton, TX 76012-3158

Medirevv, Inc.
2600 Bniversity Parknay
Coralville, IA 52241»3204

Midland Credit Management, Inc.
2365 Northside Drive, Suite 300
San Diegor CA 92100-2709

Music and Arts a Division of Guitar Cent
4626 Wedgwood Blvd.
Frederick, MD 21703-7159

0 & B Capital Group, LLC
369 Washington Street, Ste. 100
Buffalo, NY 14203-2118

[p}PORTFGLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Premier OB-GYN Center, P.A.
341 Wheatfield 0:ive, Ste. 270
Sunnyvaler TX 75182-4644

Seleot Port£olio Servicing, Inc.
Attn: Bankruptcy Department
3217 S. Decker Lake Brive

Salt Lake City, UT 04119-3284

Servpro of No:theast Dallas
12500 Shroeder Rd, #100
Dallas, TX 75243-1044

Texas Alcohol Beverage Commission
License 5 Permit Diviaion

P.O. Box 13127

Austin, TX 70711-3127

Mary C. Jennings, MD
4501 Mission Bay Drive 13
San Diego, CA 92109-4926

Mesquite Publio Library
300 W. Grubb Drive
Masquite, TX 75149~3492

Montgomery Ward
1112 7th Avenue
Monroe, WI 53566-1364

Neighhorhood Credit Union
P.O. Box 003476
Dallas, Texas 75380-3476

PRA Raceivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Praxis Financial Solutions
7301 H Lincoln Ave, 0220
Lincolnwood, IL 60712-1733

Professional hccount Management
P.O. on 066608
Plano, TX 75086-6600

Select Portfolio Servicing, Ino.

Attn: Bankruptcy Departaent
P.O. Box 65277
Salt Lake City, UT 84165-0277

Southwest Cardiac Associates
5308 N. Galloway, #100
Hesquite, TX 75150-1125

Texas Lung Center, P.A.
3600 Gaaton Avenue, Suita 006
Dallasr TX 75246-1808

Medicrecit Inc.
76760111aont, Ste. 250
Houston, TX 77040-6423

Hetro ENT, P.A.
5308 N, Gailoway, Ste. 201
Mequite, TK 75150-1125

Montgomery Ward

c/o Creditors Bankruptcy Servioe
P.O. Box 880849

Dallas, TX 75300-0848

Northland Group
P.O. Box 390846
Edina, MN. 55439-0046

Palomar Health
555 E. Valley Pkwy
Escondido, CA 92025‘3084

Premier GastroenteroIogy of Texas
P.O. Box 841101
Dallas, TX 75204~1101

Quest Diagnostics
PO on 740779
Cincinnati, OH 45274-0778

Select Portfolio Servicing, Inc.
PO Box 65250
Salt LaRe City, 01 84165-0250

Swiss Colony
1112 7th Avenue
Honroe, WI 53566-1364

Texas Regional Hedical Center
231 S. Collins Rd.
Sunnyvale, TX 75102-4624

 

 

Case 16-34155-89]13 DOC 52 Filed 12/05/18 Entered 12/05/18 14:17:29 Page 7 of 8

Tsxas Reglonal Medical Center
P.O. Box 3475
Toledur OH 43607~0475

Thomas Powers

125 E. John Carpenter Freeway
Suite 1100

Irving, TX 75062-2208

United Revenue Corp.
204 Billinqs Suits 120
hrlington, Texas 76010-2495

William T. Neary

Office of the U.S. Trustee
1100 Commerce Street, Room 976
Dallas, Texas 75242~1011

Eduard Adrian Perez
1418 Windmill hans
Mesquite, TX 75149-6853

Texas Workforce Commission
Tax Dept. Colleotion

BK Room 556-h

hustin, TX 70770-0001

Touoh Stone Imaging
1425 Gross Road, Ste. 130
Mesquits, TX 75149~1362

United States Attornsy
1100 Commsrcs St., 3rd Floor
Dallas, TX 75242-1074

Barbara Gonzalez Pe:ez
1419 Windmill Lane
Mesquite, TX 75149-6853

Thomas Powers
105 Dscker Court, STE 1150
Irving, TX 75062-3137

The CBE Group Inc.
1309 Technology Pkwy
Cedar Falls, IA 50613-5976

U.S. Bank Trust National Association, as Tru
C/O SN Servicing Corp.

323 Sth St:est

Eureka, CA 95501-0305

United States Trustes
1100 Commerce Street

Room 976

Dallas, TX 75242-0996

David S. Kohm

David S. Kohm 1 Associates
610 Uptown Blvd, Suite 2000
Cedar Hill, TX 75104-3528

The preferred mailing address tp) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g)(4}.

Comptroller of Public Accounts
Rsvenue Accounting Division
P.O. Box 13528

Austin, TX 78711

(d)Jefferson Capital Systems, LLC

P,O. Box 7999
Saint Cloud, MN 56302-9617

First National Collsction Bureau

610 Wslthaa Way
Sparks, NV 89434

Portfoiio Recovery Associates, LLC

cfc Capital One Bank, N.a.
POB 41067
Norfolk VA 23541

Jsffsrson Capital Systems, LLC
16 McLeland Road
Saint Cloud, MN 56303

The following recipients may be/have bean bypassed for notice due to an undeliverabls tul or duplicate ld} address.

fu)SELECT PORTFGLIO SERVICING, INC.

(u]U.S. Bank Trust National Association ss Tr

[d)Dallaa County

Linebarger Goggan Blair & Sampson, LLP
cfo Sharrel K Knighton

2777 N. Stemmons F:wy Ste 1000

Dallas, TX 75207-2320

Case 16-34155-89]13 DOC 52 Filed 12/05/18 Entered 12/05/18 14:17:29 Page 8 of 8

{d}Rushmcre Loan Management Services, LLC End cf Label Matrix
P.O. Box 55004 Mailable recipients 103
Irvine, CA 92619-5004 Bypassed recipients 4

Tctal 107

